Filed 8/16/16
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                    DIVISION SEVEN

LA MIRADA AVENUE                                B258033
NEIGHBORHOOD ASSOCATION OF
HOLLYWOOD,                                      (Los Angeles County
                                                Super. Ct. No. BS140889)
        Plaintiff and Appellant,

        v.

CITY OF LOS ANGELES et al.,

        Respondents;

TARGET CORPORATION,

     Real Party in Interest and Appellant.
CITIZENS COALITION LOS ANGELES,

        Plaintiff and Respondent,

        v.

CITY OF LOS ANGELES et al.,

        Respondents;

TARGET CORPORATION,

        Real Party in Interest and Appellant.

        APPEALS from a judgment and orders of the Superior Court of Los Angeles
County, Richard L. Fruin, Jr., Judge. Appeals and cross-appeal are dismissed as moot.
      Hecht Solberg Robinson Goldberg & Bagley, Richard A. Schulman, and Sara G.
Vakulskas, for Target Corporation.
      The Law Offices of David Lawrence Bell and David Bell for Citizens Coalition
Los Angeles.
      The Silverstein Law Firm, Robert P. Silverstein and James S. Link for La Mirada
Avenue Neighborhood Association of Hollywood.
      Michael N. Feuer, City Attorney, Terry Kaufmann Macias, Assistant City
Attorney and Kenneth T. Fong, Deputy City Attorney, for City of Los Angeles,
Los Angeles City Council and Los Angeles Department of City Planning.
                                _____________________
      After the superior court invalidated a number of exceptions to the specific plan
governing development in Hollywood and halted construction by Target Corporation of a
full-size, 75-foot-tall store at Sunset Boulevard and Western Avenue, Target appealed the
ruling to this court and concurrently asked the Los Angeles City Council to amend the
plan, which would make the invalidated exceptions unnecessary. The plan amendments
have now been finally approved. Accordingly, the appeals and cross-appeal in this
matter are dismissed as moot.
                          PROCEDURAL BACKGROUND
      On July 31, 2014 the superior court entered judgment granting in part and denying
in part the petitions for writ of mandate filed by two citizens groups, La Mirada Avenue
Neighborhood Association of Hollywood (La Mirada) and Citizens Coalition of
Los Angeles, to compel the City of Los Angeles to vacate its decision to grant real party
in interest Target Corporation’s requests for exceptions from the City’s specific plan—
The Vermont/Western Transit Oriented District Specific Plan/Station Neighborhood Area
Plan (SNAP)—that governs development in Hollywood. The superior court ruled the
City had improperly granted Target six of eight exceptions from SNAP requirements for
its development at Sunset Boulevard and Western Avenue (the Project), including its
prohibition of commercial buildings more than 35 feet in height. (Target’s development

                                            2
plan included a 75-foot-tall building.) The court found Target had not demonstrated the
exceptional conditions justifying a departure from SNAP’s height restrictions and other
requirements. It upheld the City’s grant of two other exemptions from SNAP, including
more parking spaces than the number permitted under SNAP. The court also found no
violations of the California Environmental Quality Act (CEQA) or CEQA Guidelines and
no due process or Brown Act violations in the City’s consideration of exceptions for
the Project.
        The peremptory writ of mandamus, directed to the City and its officers, employees
and agents, invalidated the six specified SNAP exceptions and the approvals granted and
obtained for the Project based on those exceptions; enjoined the City from any further
actions or approvals, including granting permits, in furtherance of the invalid SNAP
exceptions; and required “the cessation, restraint and enjoining of all construction
activities by Real Party in Interest Target Corporation and any of its agents at the
Project site . . . .”
        Target filed a notice of appeal in the La Mirada action and, a week later, a petition
to lift the automatic stay pursuant to Code of Civil Procedure section 1094.5,
subdivision (g), of the City’s approval of the six invalidated SNAP exceptions, which
would allow construction to proceed during the appellate process. In support of its
request Target explained it had applied to the City to amend SNAP, “which will render
the exceptions unnecessary and the trial court’s adverse decision moot.” Target also
asserted, “No one can guarantee the result of a plan amendment process, but City Council
approval is nearly certain given that it had requested the project in this form and
approved it unanimously three times, and given the trial court’s approval of the EIR.”
La Mirada opposed Target’s request. We denied the petition on September 3, 2014 and
ordered briefing completed within the minimum time periods specified in the California
Rules of Court with no extensions absent exceptional circumstances. Target thereafter
filed a notice of appeal in the Citizens Coalition action, and La Mirada filed a notice of
cross-appeal. The appeals were consolidated.

                                              3
       Shortly after briefing was completed, Target notified this court that hearings had
been scheduled by the City on Target’s application for amendments to SNAP. Target
requested we hold the consolidated appeals and cross-appeal in abeyance until the City
had the opportunity to vote on approval of the amendments. We granted that request and
took the appeals off calendar pending notice of the City’s resolution of the proposed
amendments. Target subsequently filed additional notices, keeping the court and the
other parties advised of the progress of the proposed amendments.
       On May 13, 2016 Target notified us that the City had finally approved the
amendments. Accordingly, Target reported it was now unnecessary to rely on any
exemptions from SNAP to complete the Project and the appeals relating to the propriety
of the City’s decision to grant Target exceptions from the original SNAP were moot.
Rather than request a dismissal of the pending appeals, however, Target asked that we
continue to hold them in abeyance and eventually consolidate them with the anticipated
appeals when the next round of litigation (that is, the citizens groups’ challenges to the
amendments to SNAP) reached this court. Although recognizing the issues on appeal had
been mooted by the City’s action adopting the amended SNAP, La Mirada opposed
Target’s request, urging us to decide the pending appeals because they purportedly raised
matters of continuing public interest that were likely to recur. Alternatively, La Mirada
asked that we stay all construction at the Project site until ultimate resolution of the issues
raised by these appeals and the litigation (which has now been filed) challenging the new
SNAP amendments.
       On June 9, 2016 we set Target’s motion to stay for oral argument and requested
the parties address in letter briefs whether the appeals and cross-appeal should be
dismissed as moot on the ground we could no longer grant any effective relief. Letter
briefs were filed by Target, La Mirada and the Citizens Coalition on July 11, 2016. Oral
argument was heard on August 4, 2016.




                                              4
                                       DISCUSSION
       “[A]n appeal is moot if ‘“the occurrence of events renders it impossible for the
appellate court to grant appellant any effective relief.”’” (Lockaway Storage v. County of
Alameda (2013) 216 Cal.App.4th 161, 175; accord, Disenhouse v. Peevey (2014)
226 Cal.App.4th 1096, 1103; see van’t Rood v. County of Santa Clara (2003)
113 Cal.App.4th 549, 560 [“[s]ubsequent legislation can render a pending appeal moot”];
Equi v. San Francisco (1936) 13 Cal.App.2d 140, 141-142 [same].) “It is well settled
that an appellate court will decide only actual controversies. Consistent therewith, it has
been said that an action which originally was based upon a justiciable controversy cannot
be maintained on appeal if the questions raised therein have become moot by subsequent
acts or events.” (Finnie v. Town of Tiburon (1988) 199 Cal.App.3d 1, 10; see Lenahan v.
City of Los Angeles (1939) 14 Cal.2d 128, 132.)
       Ordinarily, when, as here, a case becomes moot pending an appellate decision, the
reviewing court will simply dismiss the appeal on the ground it can no longer grant any
effective relief. (Paul v. Milk Depots, Inc. (1964) 62 Cal.2d 129, 134 (Milk Depots);
Consolidated Vultee Aircraft Corp. v. United Automobile Workers (1946) 27 Cal.2d 859,
863.) However, when subsequent legislative or administrative action renders an entire
controversy moot and dismissal of the appeal would have the effect of affirming the
underlying judgment without having reached the merits, appellate courts usually
“‘dispose of the case, not merely of the appellate proceeding which brought it here’
[citation] . . . by reversing the judgment solely for the purpose of restoring the matter to
the jurisdiction of the superior court with directions to the court to dismiss the
proceeding.” (Milk Depots, at p. 134 [when ordinance that was subject of appeal was
rescinded, the basis for the trial court’s judgment has “disappeared”; under those
circumstances it was proper to reverse the judgment and remand with directions to the
trial court to dismiss the proceeding rather than impliedly affirm by dismissing the appeal
as moot]; accord, Coalition for a Sustainable Future in Yucaipa v. City of Yucaipa (2011)



                                              5
198 Cal.App.4th 939, 944-945; City of Los Angeles v. County of Los Angeles (1983)
147 Cal.App.3d 952, 959.)
       In the Milk Depots, City of Yucaipa and City of Los Angeles cases, however, the
events that mooted the underlying controversies were not initiated by the appellants.
Here, in contrast, after six of the eight exceptions to SNAP it had sought were invalidated
by the superior court in the underlying administrative mandate proceeding, Target
requested the City amend SNAP for the very purpose of removing the question of the
exceptions’ validity from further litigation. Under these circumstances dismissing the
appeal, rather than reversing the judgment with directions to the superior court to dismiss
the case, is the proper disposition. (See Ringsby Truck Lines, Inc. v. Western Conference
of Teamsters (9th Cir. 1982) 686 F.2d 720, 721 [distinction between litigants who are and
are not responsible for rendering their case moot at the appellate level is significant; if the
case has become moot as the result of actions by the appellant (the losing party below),
proper course is to dismiss the appeal, not to vacate the trial court’s judgment]; see also
Allard v. DeLorean (9th Cir. 1989) 884 F.2d 464, 467 [“a dissatisfied litigant should not
be allowed to destroy the collateral consequences of an adverse judgment by destroying
his own right to appeal”]; United States v. Garde (D.C.Cir. 1988) 848 F.2d 1307, 1310
[“[I]n a case in which ‘review is prevented, not by happenstance, but by the deliberate
action of the losing party before the district court, . . . the district court should not be
ordered to vacate its decision.’ [Citation.] Rather, ‘the prevailing party, . . . ought to be
left in the same position as if no appeal had been taken.’”]; see also Cammermeyer v.
Perry (9th Cir. 1995) 97 F.3d 1235, 1239 [declining to vacate lower court judgment
mooted by defendant’s replacement of challenged regulation and remanding to district
court to allow consideration of the equities involved].)
       As discussed, the superior court’s writ of mandate not only invalidated the
approvals and permits issued based upon the six invalidated SNAP exceptions but also
required the cessation of all construction activities by Target at the Project site. Whether,



                                                6
and to what extent, the new SNAP amendments require a modification of that portion of
the writ of mandate is properly addressed by the superior court in the first instance.
                                       DISPOSITION
       The appeals and cross-appeal are dismissed as moot. Each party is to bear its own
costs on appeal and/or cross-appeal.



                                                  PERLUSS, P. J.

       We concur:



              ZELON, J.



              SEGAL, J.




                                             7